DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The Information Disclosure Statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS are being considered by the Examiner.
Status of Claims
3.	Claims 1 - 18 are cancelled.  Claim 19 and 20 are original.  Claims 21 - 38 were added (new).  Still pending and being examined in this application are Claims 19 - 38.
Claim Objections
4.	Claims 19, 24 and 28 are method steps without reciting what device and/or element is performing the function.  Appropriate action is required to prevent a rejection under 35 USC 112(b).
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have
been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46
USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.
Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum,
686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321 (d)
may be used to overcome an actual or provisional rejection based on nonstatutory
double patenting provided the reference application or patent either is shown to be
commonly owned with the examined application, or claims an invention made as a
result of activities undertaken within the scope of a joint research agreement.  See
MPEP § 717.02 for applications subject to examination under the first inventor to file
provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for
applications not subject to examination under the first inventor to file provisions of the
AlA.  A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
The USPTO Internet website contains terminal disclaimer forms which may be
used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 19 – 21, 23 – 34, 37 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 3 of U.S. Patent No. 11,176,554 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other.  Similarities between U.S. Patent No. 11,176,554 B2 and subject application are bolded below:
US 11,176,554 B2
Application 17/489,463

1. A method comprising:
receiving, by an access device during an enrollment 
   process, first identification data of a user, the first
   identification data comprising biometric   
   information;
generating, by the access device, a first validation  
   identity token from the first identification data;
storing, by the access device, the first validation  
   identity token in a database;
receiving, by the access device during a payment  
   transaction, second identification data of the user,   
   the second identification data comprising biometric 
   information;
generating, by the access device, a validation 
   identity token precursor from the second 
   identification data;
generating, by the access device, an authorization
   request message comprising the validation  
   identity token precursor, a merchant identifier, and 
   a transaction amount;
transmitting, by the access device, the   
   authorization request message comprising the 
   validation identity token precursor, the merchant 
   identifier and the transaction amount to an 
   authorization computer via a transport computer 
   and a processing network computer, wherein the 
   transport computer, the processing network 
   computer, and the authorization computer 
   respectively store first, second, and third 
   validation keys;
receiving, by the access device, an authorization 
   response message from the authorization 
   computer via the transport computer and the  
   processing network computer, the authorization 
   response message comprising the first, second, 
   and third validation keys;
generating, by the access device, a second 
   validation identity token using at least the first, 
   second, and third validation keys and the   
   validation identity token precursor;
authenticating, by the access device, the user by 
   comparing the stored first validation identity token 
   to the second validation identity token, and  
   determining, by the access device, that a 
   difference between the first validation identity  
   token and the second validation identity token is 
   within a threshold; and 
based upon the authenticating by the access device, 
   generating, by the access device, a notification 
   that the payment transaction is completed.
19. (Original) A method comprising: 
     receiving a request message comprising identification data of a user; 
     retrieving a validation key, wherein the validation key is used to form at least part of a validation identity token; 
     including the validation key in the request message; 
     sending the request message to one or more remote server computers including an authorization computer, wherein the one or more remote server computers respectively comprise validation keys that are used to form at least part of the validation identity token; 
     receiving a response message including the validation keys in the request message; and 
     sending the response message to an access device, wherein the user is authenticated based upon the validation identity token.  

21. (New) The method of claim 19, wherein the identification data comprises biometric data.

24. (New) The method of claim 19, wherein the validation identity token is formed using the validation keys and a validation identity token precursor.  

25. (New) The method of claim 24, wherein the identification data comprises the validation identity token precursor.  

33. (New) The server computer of claim 20, wherein the request message is an authorization request message.  

28. (New) The method of claim 19, wherein the request message is received from the access device.  

37. (New) The server computer of claim 20, wherein the identification data comprises biometric information.  



2. The method of claim 1, wherein the validation identity token precursor is a chromatic identity token precursor, the first, second, and third validation keys are chromatic keys, and the second validation identity token is a chromatic identity token, wherein the chromatic identity token precursor, the chromatic keys, and the chromatic identity token each comprise a hexadecimal value, and the hexadecimal value of the chromatic identity token is associated with a color in an RGB color space.
23. (New) The method of claim 19, wherein the validation keys are chromatic keys and the validation identity token is a chromatic identity token.  

26. (New) The method of claim 25, wherein the validation identity token precursor is a chromatic identity token precursor, the validation keys are chromatic keys, and the validation identity token is a chromatic identity token.  






Claims 20, 29 – 33 and 38 recite similar language.  Claim 1 of U.S. Patent No. 11,176,554 B2 differs since if further recites additional claim limitation(s), a transport and processing network computer(s) and first, second and third keys; however “validation keys” is recited within the invention of 17/486,463.  It would have been obvious to a person of ordinary skill in the art to modify the claims of U.S. Patent No. 11,176,554 B2 by removing these limitations, resulting generally in the claims of the present application since the claims of the present application and the claims recited in U.S. Patent No. 11,176,554 B2 actually perform a similar function. It is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 186 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  Omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAKIA LEFFALL-ALLEN whose telephone number is (571)270-1219. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nakia Leffall-Allen/Examiner, Art Unit 3685                                                                                                                                                                                                        

/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685